Appeal from a judgment of the Supreme Court, Monroe County (Stephen R. Sirkin, A.J.), rendered December 9, 2002. The judgment convicted defendant, upon his plea of guilty, of robbery in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: We affirm for reasons stated in the decision at the suppression court (Francis A. Affronti, J.). We add only that the record does not support defendant’s contention that the sentencing court (Stephen R. Sirkin, A.J.), failed to apprehend the extent of its discretion in fixing the period of postrelease supervision (cf. People v Schafer, 19 AD3d 1133 [2005]; People v Hager, 213 AD2d 1008 [1995]), nor is the period of postrelease supervision unduly harsh or severe. Present—Hurlbutt, J.P, Scudder, Gorski, Martoche and Smith, JJ.